Dallinger, Judge:
This collector’s appeal to reappraisement involves the question of the dutiable value of certain linen crash goods imported from Ireland into the port of Cincinnati, Ohio, where they were appraised at the entered and invoice unit prices, less a discount of 3¾ per centum.
At the hearing held before me at said port on November 16, 1938, the following transpired:
Mr. Spector. It is stipulated by and between the attorney for the United States and Henry A. Wess, Incorporated, that the value of the merchandise at the time of exportation of such merchandise to the United States, and the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in usual wholesale quantities, in the ordinary course of trade, was 6¾ pence per yard, less 3⅜% discount, plus' packing.
Miss Wess. That is agreed to.
Upon this agreed statement of the facts I find the proper dutiable value of the merchandise involved herein to be 6/ pence per yard, less 3⅝ per centum discount, plus packing.
Judgment will be rendered accordingly.